Citation Nr: 0606795	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  03-29 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease, flat feet, with secondary bilateral hip disability.  

2.  Entitlement to an increased rating for sycosis vulgaris 
of the face, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision from 
the Department of Veterans (VA) Regional Office (RO) in 
Providence, Rhode Island.  

In September 2002, the RO denied the claim of entitlement to 
service connection for degenerative joint disease, flat feet, 
with secondary bilateral hip disability.  The RO also denied 
the claim of entitlement to an increased rating for sycosis 
vulgaris of the face, evaluated as 10 percent disabling.  

In December 2005, the veteran presented personal testimony 
during a Board Video-conference hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is of record.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  The competent medical evidence does not demonstrate that 
degenerative joint disease of the feet, and/or flat feet, 
with secondary bilateral hip disability, is related to the 
veteran's period of service, or that arthritis of the feet 
was diagnosed within one year of the veteran's discharge from 
service.  

3.  There is no objective evidence showing that the veteran 
has symptoms related to the service-connected sycosis 
vulgaris of the face.


CONCLUSIONS OF LAW

1.  Degenerative joint disease, flat feet, with secondary 
bilateral hip disability was not incurred in or aggravated by 
the veteran's period of service.  38 U.S.C.A. §§ 1110 1112, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2005).  

2.  The criteria for entitlement to an increased disability 
rating for sycosis vulgaris of the face, currently evaluated 
as 10 percent disabling, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.118 Diagnostic Codes 7813-7806, 7814-7806 (Prior to August 
2002), (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and VA's Duty to Assist

The VCAA and its implementing regulations essentially 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In the recently decided case of Pelegrini v. Principi, 18 
Vet. App. 112, (2004), referred to as Pelegrini II, the 
United States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" a substantially complete application for 
benefits is received.  This mandates that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where that notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice specifically complying 
with section 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial AOJ adjudication had already 
occurred.  

In May 2002, VA received the claim of entitlement to service 
connection for degenerative joint disease, flat feet, with 
secondary bilateral hip disability and the claim of 
entitlement to an increased rating for sycosis vulgaris of 
the face, evaluated as 10 percent disabling.  

In July 2002, the RO provided the veteran with a 
correspondence informing him of the requirements of VCAA and 
VA's duty to assist him with the service-connection claim and 
the increased rating claim.  He was advised of VA's 
responsibility to obtain certain information and evidence on 
his behalf and to assist him in substantiating the claim, he 
was specifically informed of the evidence necessary to 
establish entitlement to an increased rating, he was advised 
of his responsibility to obtain and submit certain evidence 
for VA review, and he was informed of the evidence VA 
received in connection with the claims.  He was also 
instructed to submit all pertinent evidence in his 
possession.  

The RO denied the increased rating claim and the service 
connection claim in September 2002.  After receiving 
notification of the denials, the veteran filed a timely 
Notice of Disagreement.  A Statement of the Case was issued 
in September 2003.  Thereafter, the veteran filed a 
Substantive Appeal.  The RO provided the veteran with a 
Supplemental Statement of the Case in May 2005.  In July 
2005, the veteran was provided with additional notification 
of the requirements of VCAA and VA's duty to assist him in 
substantiating the claims on appeal.  In the July 2005 
correspondence, the veteran was specifically informed of the 
evidence necessary to establish entitlement to service-
connection.  

Further, VA has also satisfied its duty to assist the 
veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, private and VA treatment records, as well as 
a VA examination report.  The veteran has not identified any 
additional evidence pertinent to his claims, not already of 
record and there are no additional records to obtain.  

In light of the foregoing development, to include 
correspondence that pertains to the VCAA notification 
requirements and VA's duty to assist, all notification has 
been given and all relevant available evidence has been 
obtained.  Consequently, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Entitlement to Service Connection for Degenerative Joint 
Disease, Flat Feet, with Secondary Bilateral Hip Disability

The veteran contends that he is entitled to service 
connection for degenerative joint disease of the feet, and/or 
flat feet, with secondary bilateral hip disability.  He 
maintains that during his period of active service, he 
received treatment for fallen arches and that he suffered 
from a foot disability at discharge from service.  

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  .  
Certain chronic diseases, including arthritis, which become 
manifest to a compensable degree within the year after 
service, will be rebuttably presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

Postservice medical records reveal that a June 2002 VA 
podiatry consult report shows that the veteran was diagnosed 
as having osteoarthritis of the medial columns of both feet 
and that he had a history of partial pes valgo planus foot 
type, bilaterally, with weight bearing.  

The veteran's service medical records reveal that in March 
1952, he was admitted to the Infirmary at Paris Island.  At 
that time, he complained of pain in the dorsum of the left 
foot.  He was diagnosed with cellulitis without lymphangitis 
of the left foot.  It was noted that the diagnosis did not 
exist prior to enlistment and the diagnosis did not result 
from misconduct.  After three days, the veteran was 
discharged to active duty and fit for the same.  On 
examination for the purpose of discharge, in January 1955, 
the veteran's feet were evaluated as normal.  

The determinative issue in the instant case is whether there 
is a nexus between the post-service diagnosis of flat feet 
and osteoarthritis of the feet and the veteran's period of 
service.  There is one opinion of record which speaks to the 
etiology of the veteran's bilateral foot condition.  A VA 
examiner in July 2002 opined that it was "possible" that 
the veteran attenuated the tibialis posterior tendons of both 
feet due to the excessive weight that he reportedly carried 
on his back during his period of active service, which 
"may" have also resulted in a partial pes valgo planus foot 
type, bilaterally.  The examiner went on to state that the 
pes valgo planus foot type, bilaterally, probably predisposed 
him to develop chronic degenerative joint disease of the 
medial columns of both feet.  

The Board finds that the above opinion lacks probative value 
as it is speculative in nature.  The Court has held that an 
opinion phrased in terms of "may" or "could" is too 
speculative to be probative.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992); see also Beausoleil v. Brown, 8 Vet. 
App. 459, 465 (1996) (a physician's generic statement about 
the possibility of a connection between an injury and disease 
is too general and inconclusive to be probative).  The 
physician in this case found only that it was "possible" 
that there was a relationship between his current bilateral 
foot disability and service.  The physician also assumed that 
the veteran carried heavy things on his back which resulted 
in the current bilateral foot disability.  The physician's 
statement is not substantiated by the veteran's service 
medical records which fails to show that he had any 
complaints from carrying heavy items on his back.  Moreover, 
the service medical records show that the veteran's feet were 
normal upon his discharge from service.  The physician did 
not address any of these factors as noted in the veteran's 
service medical records.  See Elkins v. Brown, 5 Vet. App. 
474, 478 (1993) (a medical opinion that is based on the 
veteran's recitation of medical and service history, and not 
his documented history, is not probative of etiology).  
Furthermore, the physician did not provide a complete 
rationale for the opinion.  There was no mention of the 
impact of the veteran's condition being diagnosed several 
years after service and there was no mention as to the fact 
that the veteran's feet were found to be normal upon his 
service discharge.  See Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998) (the failure of the physician to provide 
a basis for his/her opinion goes to the weight or credibility 
of the evidence).  For these reasons the Board finds that the 
July 2002 medical opinion is not probative of a nexus between 
the currently diagnosed bilateral foot disability and 
service.

The veteran's assertion that he has a bilateral foot 
disability, with a secondary bilateral hip disability, cannot 
be considered competent evidence of a nexus to service.  As a 
lay person, the veteran is not qualified to render an opinion 
concerning a question of medical causation or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The Board observes that the record demonstrates that the 
veteran was diagnosed as having arthritis of the hips in the 
late 1990's and he was diagnosed as having osteoarthritis of 
the feet in 2002.  There is no evidence that the veteran was 
diagnosed as having arthritis of the feet or hips within one 
year of his service discharge.  Therefore, presumptive 
service connection for osteoarthritis of the feet or hips is 
not warranted under 38 C.F.R. § 3.307, 3.309.

In the absence of competent medical evidence showing that the 
veteran's bilateral feet condition, with a claimed secondary 
hip disability, is related to service, or that he was 
diagnosed as having arthritis of the feet within one year of 
his service discharge, the Board must find that the 
preponderance of the evidence is against the claim; the 
benefit-of-the doubt doctrine is inapplicable and the claim 
must be denied.  38U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).


III.  Entitlement to an Increased Rating for Sycosis Vulgaris 
of the Face, Currently Evaluated as 10 Percent Disabling

The veteran is in receipt of service-connected benefits for 
sycosis vulgaris of the face, evaluated as 10 percent 
disabling since January 1955.  In the veteran's May 2002 
statement, he maintained that the symptoms of sycosis 
vulgaris of the face increased in severity.  He stated that 
the symptoms require him to use special soap.  

On VA examination, dated in July 2002, the examiner 
documented that the veteran's medical history was reviewed 
electronically.  The veteran related that he developed a rash 
on the scalp and ears after he started bathing and showering 
with dirty water during his period of active service.  He 
related that he developed pruritus on the scalp and ears.  At 
the time of the examination, the veteran was not under any 
treatment.  

On physical examination, the examiner observed a white waxy 
scale throughout the veteran's scalp, in the ears, and behind 
the ears.  There was a 5 x 1 cm pink plague with overlying 
exfoliation on the area of the veteran's left neck.  There 
were no systemic or nervous manifestations noted.  The 
assessment was seborrheic dermatitis of the veteran's scalp 
and ears, and irritant dermatitis.  

In connection with the October 2003 Substantive Appeal, the 
veteran essentially maintained that the symptoms associated 
with the skin disability increased in severity.  He described 
the skin disability as disfiguring and stated that the 
symptoms affected the area of the head, face, and legs.  He 
further stated that he believed that since he suffers from 
the disability for more than half of a year, he is entitled 
to an increased rating.  

On VA examination, dated in January 2005, the examiner 
indicated that the claims file was reviewed and provided a 
detailed history of the veteran's skin disability.  On 
physical examination, the examiner observed a greasy yellow 
scale with underlying erythema on the veteran's scalp and 
ears.  There were no other significant findings that 
pertained to the skin.  The examiner stated that the exposed 
areas were the scalp and the ears, and 25 percent of these 
exposed areas were affected.  The examiner further stated 
that 4 percent of the veteran's entire body was affected.  
There was no scarring or disfigurement.  Lastly, there were 
no findings of acne or chloracne, alopecia, or hyperhidrosis.  

The examiner stated that the examination findings were 
consistent with seborrheic dermatitis of the scalp and the 
ear.  The examiner noted that sycosis vulgaris is a condition 
that is pustular, described many years ago, and indicated 
that the term is no longer used in the medical field today.  
It was noted that the modern term for sycosis vulgaris is 
pseudofolliculitis barbae.  Color photographs were taken and 
associated with the claims file.  

The examiner further commented that there was no relationship 
between sycosis vulgaris, or pseudofolliculitis barbae, and 
seborrheic dermatitis.  Sycosis vulgaris is a pustular 
eruption and seborrheic dermatitis is a papulosquamous 
disease.  

The VA medical treatment records, dated through October 2005, 
reveal that the veteran's medical history was significant for 
seborrheic dermatitis.  The veteran was followed for 
seborrheic dermatitis, folliculitis, which was resolved with 
treatment, xerosis, and verruca.  He complained of an itchy 
scalp and there were objective findings of erythema and 
greasy scale.  There were a few 1milimeter (mm) pustules and 
telangiectasia diffuse xerosis on the nose, and a dark red 
7mm papule with hemorrhagic crust was noted on the right 
knee.  He was also assessed with eczema; however, the record 
did not show that he received treatment for eczema.  

In December 2005, at the Board Video-conference hearing, the 
veteran testified that the skin disability was manifested by 
constant itching.  He further testified that he experienced 
the itching in the scalp and hair, and on the legs.  When he 
took medication, the medication was effective for a limited 
amount of time, and then the symptoms returned.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  In general, 
disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practically be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  The Board notes that 
in evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath.  

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's claim of entitlement to an increased rating was 
received in May 2002.  During the pendency of the veteran's 
appeal, VA revised the regulations and rating schedule for 
the evaluation of skin disorders, effective August 30, 2002.  
See 67 Fed. Reg. 49,590 et seq. (July 31, 2002) (codified at 
38 C.F.R. § 4.118).  The RO provided the veteran with 
notification of the change in the regulations in the 
September 2003 Statement of the Case.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied 
absent Congressional intent to the contrary or if the 
Secretary of VA has indicated otherwise.  However, the 
Federal Circuit overruled Karnas to the extent that it 
indicated that retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  Therefore, the amendments 
to the regulations at issue in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  Here, 
there is no such language in the amendments.  

The veteran's skin disability is evaluated under 38 C.F.R. 
§ 4.118, Diagnostic Codes 7813-7806.  With regard to 
hyphenated Diagnostic Codes, 38 C.F.R. § 4.27 provides that 
hyphenated Diagnostic Codes are used when a rating under one 
Diagnostic Code requires the use of an additional Diagnostic 
Code to identify the basis for the evaluation assigned.  

Prior to August 30, 2002, under 38 C.F.R. § 4.118, Diagnostic 
Code 7806, a 10 percent rating is assigned for eczema with 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area; a 30 percent rating is assigned 
for eczema with exudation or itching constant, extensive 
lesions, or marked disfigurement, and a 50 percent rating is 
assigned for eczema with ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  

Prior to August 30, 2002, Diagnostic Code 7814 (Tinea Barbae) 
was evaluated according to the criteria for eczema under 
Diagnostic Code 7806.  Diagnostic Code 7813 (Dermatophytosis) 
was also evaluated according to the criteria for eczema.  
38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813, and 7814 
(2002).  

Effective, August 30, 2002, under Diagnostic Code 7813, the 
criteria provide that for dermatophytosis (ringworm: of body, 
tinea corporis; of head, tinea capitis; of feet, tinea pedis; 
of beard area, tinea barbae; of nails, tinea unguium; of 
inguinal area (jock itch), tinea cruris): Rate as 
disfigurement of the head, face, or neck (DC 7800), scars 
(DC's 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 
7806), depending upon the predominant disability.  

Effective August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 
7806, Dermatitis or Eczema, provides that where there is more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period, a 60 percent rating is assigned.  

Where there is 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period, a 30 percent 
rating is assigned.  

Where there is at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period, a 10 rating is assigned.  

The veteran is in receipt of service-connected benefits for 
sycosis vulgaris of the face, evaluated as 10 percent 
disabling.  Prior to the August 30, 2002, sycosis vulgaris 
was evaluated under 38 C.F.R. § 4.118, Diagnostic Codes 7813-
7806.  The Board notes that sycosis vulgaris is also commonly 
referred to as pseudofolliculitis barbae or "barber's 
itch."  

Sycosis vulgaris is an unlisted disability.  Conditions which 
are not specifically listed in the rating schedule may be 
rated by analogy to other conditions.  38 C.F.R. § 4.20.  

On VA examination, dated in June 2002, the examiner assessed 
the veteran with seborrheic dermatitis of the scalp and ears 
and irritant dermatitis.  The examination report did not 
reveal that the veteran suffered from symptoms associated 
with sycosis vulgaris of the face.  

According to the January 2005 VA examination, the veteran's 
symptoms were consistent with seborrheic dermatitis of the 
scalp and ear.  The Board determines that while the medical 
evidence demonstrates that the veteran's symptoms are 
consistent with seborrheic dermatitis; the veteran is not 
service-connected for seborrheic dermatitis.  The veteran is 
service-connected for sycosis vulgaris of the face.  
Additionally, the VA examiner in 2005 stated that there was 
no relation between the sycosis vulgaris or 
pseudofolliculitis barbae with the seborrheic dermitis.  

As the evidence does not show that the veteran currently have 
symptoms of sycosis vulgaris of the face, a rating in excess 
of 10 percent is not warranted under either the old or the 
revised rating criteria pertaining to the skin.  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to an increased rating for sycosis vulgaris of 
the face, evaluated as 10 percent disabling.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Entitlement to service connection for degenerative joint 
disease, flat feet, with secondary bilateral hip disability, 
is denied.  

Entitlement to an increased rating for sycosis vulgaris of 
the face, currently evaluated as 10 percent disabling, is 
denied.  


____________________________________________
K. Osborne
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


